Scott, J.:
Plaintiff has recovered damages for personal injuries resulting from a fall on a crosswalk at One Hundred and Fifty-fifth street and the Speedway, in the city of New York. Her fall was occasioned, as she says, and as the jury must have found, from an accumulation of rough and lumpy ice upon the crosswalk. The accident happened in the morning, and there is evidence that all of the crosswalks in the vicinity were slippery on that morning in consequence of a fresh fall of snow during the night.
It is well settled that a municipality is not, and in the nature of things cannot be, held to as strict an accountability for permitting ice and snow to accumulate on the crosswalk as it may be for a like accumulation upon a sidewalk. (Lichtenstein v. Mayor, 159 N. Y. 500; Dupont v. Village of Port Chester, 204 id. 351; Brennan v. City of New York, 130 App. Div. 267; affd., 197 N. Y. 544.) To justify a recovery in a case like the present the evidence of negligence must be extraordinarily strong, as it certainly is not here.
The respondent places her sole reliance upon Williams v. City of New York (214 N. Y. 260). That case is not analogous. It had to do with a sidewalk and the distinction between that case and one relating to an accident on a crosswalk is clearly recognized in the opinion.
The ordinance which plaintiff cites adds nothing to the obligation of the municipality. It has merely to do with the distribution of duties among the officers of the city.
In our opinion no case was made for fastening liability upon *360the city, and the defendant’s motion to dismiss the complaint should have been granted. The judgment appealed from will, therefore, be reversed and the complaint dismissed, with costs to appellant in this court and the court below.
Clarke, P. J., Smith, Page and Davis, JJ., concurred.
Judgment reversed, with costs, and complaint dismissed, with costs.